Fourth Court of Appeals
                                San Antonio, Texas
                                       June 10, 2015

                                    No. 04-14-00263-CV

                          IN THE INTEREST OF H.O., a Child,

                 From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-EM5-01553
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
       Counsel for appellant Griselda Ortiz has filed a first amended motion to withdraw as
counsel. The motion is GRANTED. See TEX. R. APP. P. 6.5.
       Appellant’s motion for extension of time to file a motion for rehearing is GRANTED.
Any motion for rehearing filed by appellant is due on or before July 3, 2015.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court